          Case 4:20-cr-00008-MFU Document 162 Filed 12/07/20 Page 1 of 2 Pageid#: 816
                                                                                                                  13/           4
Resend i 2-03-20; 12:52?Mi
                                                                          12t03/?O2O tO:67          tl9 5   P. OO3   /   OOr4




                                                      IN TEE
                                          T'NITED STATES DISTRICT CO[,'RT
                                                    FOR TIIE
                                          WESTERN DISTRICT OF YTRGINIA
                                                  DANVILLEDMSION

               INITED     STATES OF AMERICA               )
                                                          )
                                                          )    Criminal Cese No. 4:20-cr-00008
                                                         )
               LTA.}INA MCOLE PARKER                     )



                                                STATEMENT OF FACTS

              This StatemeDt ofFacE brietly summodzes tle fscts and ciEuErsknces sunou[diag thc crininal
              conduct at issue in this crsc. lt docs oor conuin all of thc hformadon obtEiucd dwiug the
              invcstigadoD r.ud applicablc to 8! accurErc Prcscotcncc Investigatio! Rcport 8!d SeuEDciDg
              Guidcliocs Calculatioo. The Stsrcmsut of Facts is not proteotcd by proffcr agrccmeDr or sDy
              othcr agrecrDc , ard sball be wbolly admissiblc at uial norwithstaadiog aay rules or sta trs to
              thc contrary, including but not liuitcd to, Fcdcnl Rulcs ofEvideocc 408, 410 aad Fcderal Rulc
              of Criainal Procedure I I .

             Beginniug uot laar rh,'i Scptembcr 2018, and cootinuiog uoril on or abotn Ootober 15,201E, ia
             thc Westorn Diseict of Virgiaia, Lianna Nisolc PARKER joiacd a oinioal coospiraoy to
             distribute mcthampbetsminc, a Scbcdulc II cootollcd substarcc. PARKER distibutcd
             mcthaophetarniae urd johcd with Damll Murdock aod othcrs naocd and unnsecd itr thc
             IndictmEat to disEibutc at least 50 gnms but less tban 200 grams of methunpheraoinc. [a a
             post-Mirunda Etcr,rierv ou October 15, 2018, PARKER admitted th8t Murdock "&onted" ber
             oetlamphcumiue that shc was to distributc to'tcuslomcrs" withia the Westcm District of
             Virginia- On or about October 15, 2018, a scarch ofPARKER's vehicle revealed a quaatity of
             mothampheumine Oat PARKER admined had been ftosted to her by Murdock 8trd she had
             plaucd to rc-sell.




                                                       Pagc   I of3
              Case 4:20-cr-00008-MFU Document 162 Filed 12/07/20 Page 2 of 2 Pageid#: 817
Resen d 1 2   -03-20;   1   2 : 52PM;
                                                                                 12to3 t 2o2o 1o:s7          {185     P. OO4 / OO4




                                                               Copclusion

                   Tbe pErlils stipulrts thar the sbovc fscB arc 8uc aJrd correcti ald that had this aatrcr to!. to
                   tiel, the Unitcd Statcs would havc provco each oftbcae faoB bcyoDd a rcssonable doubiby
                   conpcrcnt and a&tissible evidcocc-

                  Ttrc facts describcd abovc dcmonstratc that from in or about Scptembcr to Ocober 2018,
                  PARKER knowirgly and volunwily conspired with o$crs io distribute EehsapbcamjDe,                I
                  Schcdule tr cootrolled substaacc.

                  Tbe actjons akco by PARKER abovc werc takco willfully, loowingly, and wirh tic specilic
                  ilteat to violstc the law. PARKER did uot take tlosc actioas by accidcnt, raistakc, or wi$ tbc
                  bclicfthat thcy did uot violate thc lsq. PARKER ackrowlcdgx that thc purpose ofthc
                  foregoing satcmeut of facle is to provida aa iadepcndcat factual basis for her guilty plca.




                                                                        Respecdully subnittcd.

                                                                        (r 4 ..6 9,^<
                                                                        f,acl6l-Barish Swue
                                                                        Assistant UDitcd SBtcs Attomcy



                  Aftcr coasultiDg with my attomcy and pursuant to the plea ageement cntcrcd into his day, I
                  stipularc trar rbe above Statemeot ofFacts is true 8ad Eccurate, aud that had thc oacer procccdcd
                  to trial, thc Usitcd States would have proved the sams           a reasonable doubt.




                                                                                  la0
                                                                        Deicodant


                  I am Lianna Nicolc Parkcr's anomcy, I have carefully revicwcd thc abovc SieteErcnt of Facts
                  wirh hcr. To rny knowlcdge, hcr dccision to stipulatc to rhcse facs is oo inforocd aad voluutary
                  onc.



                  Date:         / a/ 3/)',   <)
                                                                       4 l/r-.-
                                                                        nantsv Carejll, Esq.
                                                                        Corursel for Dcfendaat




                                                              PageZ   ol3
